Citation Nr: 1624253	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO. 10-13 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for hypertension. 

2. Entitlement to service connection for residuals of a stroke, claimed as secondary to hypertension. 

3. Entitlement to service connection for coronary artery disease (CAD), claimed as secondary to hypertension. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to January 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In the March 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing at the local RO. In July 2014, prior to the scheduled hearing, he requested that the hearing be canceled and his appeal be forwarded for appellate review. As he did not subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e). 

In March 2015, the Board, in pertinent part, remanded the claims to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran has a current diagnosis of hypertension. 

2. The Veteran's current hypertension did not have its onset during active service. Symptoms of current hypertension were not chronic during service, did not manifest to a compensable degree within one year of service, and were not continuous since service separation. The Veteran's current hypertension is not causally or etiologically related to service.

3. The Veteran has current residual neurological deficits following two strokes. 

4. The Veteran's current residual neurological deficits did not have their onset during active service, were not chronic during service, did not manifest to a compensable degree within one year of service, and were not continuous since service separation. The Veteran's current residual neurological deficits are not causally or etiologically related to service. 

5. The Veteran has a current diagnosis of CAD. 
	
6. The Veteran's current CAD did not have its onset during active service. Symptoms of CAD were not chronic during service, did not manifest to a compensable degree within one year of service, and were not continuous since service separation. The Veteran's current CAD is not causally or etiologically related to service.

7. Service connection for residuals of a stroke and CAD on a secondary basis cannot be established as hypertension is not a service-connected disability. 


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension are not met. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).

2. The criteria for service connection for residuals of a stroke are not met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2015).

3. The criteria for service connection for CAD are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided notice to the Veteran in July 2008, prior to the initial adjudication of the claims in June 2009. The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain. The July 2008 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claims. In addition, pursuant to the March 2015 Board remand, in an April 2015 correspondence, the RO provided notice to the Veteran regarding substantiation of the claims of entitlement to service connection on a secondary basis. 

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file include post-service VA and private treatment records, VA medical opinions from September 2015 and January 2016, and the Veteran's statements. 

In November 2008, the RO prepared a memorandum regarding an official finding of unavailability of the Veteran's service treatment records, indicating that the Veteran's service medical records were determined to be involved in the 1973 fire at the National Personnel Records Center in St. Louis, Missouri. Therefore, there is a heightened obligation for VA to assist the Veteran in the development of the claims and to provide reasons or bases for any adverse decision rendered without these records. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991). However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision when a veteran's medical records have been lost. Ussery v. Brown, 8 Vet. App. 64, 68 (1995). Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to a claimant. Russo v. Brown, 9 Vet. App. 46, 50-51 (1996).

VA medical opinions were obtained in September 2015 and January 2016. 38 C.F.R. § 3.159(c)(4). When VA undertakes to obtain an opinion, it must ensure that the opinion provided is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran has contested the adequacy of the medical opinions. See May 2016 Informal Hearing Presentation. Specifically, the Veteran argues that the VA examiner did not address the lay evidence as highlighted by the Board in its March 2015 Remand instructions. While the March 2015 Remand instructions called attention to several pieces of evidence, the Board indicated that the "examiner has an independent responsibility to review the entire record for pertinent evidence." The medical opinion evidence considered all the pertinent evidence of record, to include the contentions of the Veteran, and provided a rationale for the opinions stated. Moreover, in the January 2016 medical opinion, the VA examiner specifically indicated that he reviewed the evidence highlighted in the March 2015 Board remand in forming his opinions. Accordingly, the Board finds that, taken together, the VA medical opinions are adequate to adjudicate the appeal and VA's duty to assist with respect to obtaining a VA examination or medical opinion has been met. 38 C.F.R. § 3.159(c)(4); see also Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion").

VA has therefore satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In absence of proof a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). Service connection may be granted not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury. To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Hypertension, as cardiovascular-renal disease, residuals of a stroke, as a brain thrombosis, and CAD, as arteriosclerosis, are "chronic diseases" listed under 
38 C.F.R. § 3.309(a). Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. Where there is a chronic disease shown in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. 
§ 3.303(b). This rule does not mean that any manifestation in service will permit service connection. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, brain thrombosis, or arteriosclerosis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Hypertension, Residuals of a Stroke, and CAD

The Veteran contends that service connection is warranted for hypertension, residuals of a stroke, and CAD. Specifically, the Veteran contends that he has experienced hypertension since prior to service separation, and has continued to experience symptoms of, and sought treatment for, hypertension since service. In addition, the Veteran contends that as a result of his hypertension, he developed a stroke, resulting in chronic residual neurological deficits, and CAD. 

The Veteran has a current diagnosis of hypertension. VA and private treatment records reflect a current diagnosis of hypertension. The VA examiner confirmed a diagnosis of hypertension. See September 2015 VA Medical Opinion ("It is indisputable that the veteran currently has hypertension."). 

The Veteran has a current disability manifested by residual neurological deficits following a stroke. VA and private treatment records reflect that the Veteran suffered a stroke (cerebrovascular accident) in June 1999 resulting in residual left-sided weakness, hyperparasthesia, and vertigo. Additional VA and private treatment records reflect that the Veteran suffered a second stroke in July 2007 resulting in residual left-sided weakness and decreased balance. 

The Veteran has a current diagnosis of CAD. VA and private treatment records reflect a diagnosis of severe CAD and exertional angina. These records also reflect that the Veteran underwent coronary artery bypass graft surgery in February 2008 with placement of two cardiac stents. 

After a review of all the lay and medical evidence, however, the preponderance of the evidence is against a finding that the Veteran's hypertension, residual neurological condition, and CAD manifested during service or are otherwise etiologically related to service. The preponderance of the evidence is also against a finding that symptoms of the Veteran's hypertension, residual neurological condition, and CAD manifested within one year of service separation or were continuous since service separation. 

As indicated above, the Veteran's service medical records have been determined to been involved in a storage facility fire in 1973. As a result, there are no service medical records available for review. 

In January 1989, the Veteran filed a claim of service connection for hypertension. On the VA Form 21-526 (Veteran's Application for Compensation or Pension) the Veteran reported that he had an ongoing history of high blood pressure, and had been under a doctor's care for hypertension since 1953. 

In a November 2005 statement, the Veteran indicated that upon his service separation examination, the service physician told him he "'was a walking time bomb' because [his] blood pressure was 190 over 110." The Veteran further indicated that the service physician suggested that the Veteran admit himself to the camp hospital, but the Veteran did not do so as he was told that he would have to wait three months. The Veteran reported that he has never been well since leaving service and has been constantly treated for high blood pressure, which eventually led to his stroke in June 1999. 

In a January 2006 statement, the Veteran's private physician indicated that the Veteran had been his patient for "at least 25 years, and has been treated for high blood pressure for much of that time." 

In August 2008, the Veteran completed a Request for Information Needed to Reconstruct Medical Data for the National Archives and Records Administration. On this form, the Veteran indicated that he was treated in October 1951 for vertigo and dizziness. The Veteran specifically indicated that he was treated by the field unit assigned to his infantry division while serving in Korea. 

In response to the Veteran's August 2008 request, the RO initiated a Personnel Information Exchange System (PIES) request seeking any service medical records or any sick or morning reports between October and December 1951 for remarks pertaining to vertigo or dizziness. In May 2009, the RO received a PIES response indicating no sick reports were available and a single morning report dated in November 1951 indicating the Veteran had been transferred due to emergency leave. 

In an April 2009 statement, the Veteran indicated that during his service separation examination, the service physician told him that he "had extremely high blood pressure of 190 over 95." The Veteran further indicated that the service physician suggested that the Veteran seek treatment at the hospital. See also June 2009 Statement ("I was told that I was at high risk because of the numbers of my blood pressure due to high stress from time in combat in Korea front lines.")

In the March 2010 Substantive Appeal (VA Form 9), the Veteran indicated that he "had a number of dizzy spells when [he] was on the front lines." The Veteran further indicated that at discharge, he was told that his blood pressure was "extremely high," which he attributes to "the extreme stress under combat conditions." 

In August 2011, the Veteran indicated that he was never hospitalized during his active service for high blood pressure. 

In a September 2015 VA medical opinion, a VA examiner indicated that it would be mere speculation to opine as to whether the Veteran's current hypertension was related to his military service. The VA examiner noted the Veteran's contention of a "dangerously high" blood pressure reading at service separation; however, he explained that a one-time reading "does not establish a diagnosis of hypertension" but instead "repeated measures must be made to confirm the diagnosis." The VA examiner noted that the elevated blood pressure reading "could be due to anxiety, recent exertion, recent tobacco use or salty food intake." The VA examiner specifically noted a lack of medical evidence noting the onset of the Veteran's hypertension, but noted the "closest evidence of a start date" was the January 2006 private physician's statement, which the VA examiner interpreted as indicating the hypertension began after the physician began treating the Veteran in 1981. 

While the VA examiner initially indicated that it would be mere speculation to provide a nexus opinion, he clarified in a January 2016 medical opinion that the Veteran's hypertension was less likely than not incurred in or caused by an in-service injury, event, or illness. In this opinion, the VA examiner reviewed additional evidence of record, including the items specifically identified by the Board in the March 2015 Remand, and concluded that "the preponderance of [the] evidence suggests that the hypertension condition [that] the [Veteran] clearly has currently, did not start during his service." The VA examiner further indicated that "a diagnosis of hypertension requires a pattern of high blood pressures, not a single reading, and there is no evidence that such a pattern existed prior to the 1980's." 

Regarding the claimed residuals of a stroke, the VA examiner, in both September 2015 and January 2016, opined that the Veteran's stroke and residual condition were less likely incurred in or caused by an in-service injury, event, or illness; instead, the VA examiner opined they were at least as likely as not proximately due to the Veteran's hypertension. Initially, the Board notes that the VA examiner, in the September 2015 medical opinion, indicated that the Veteran's stroke and residual condition were proximately caused by a service-connected disability. However, the Veteran is not service-connected disability. Moreover, it is clear from the VA examiner's rationale that the favorable secondary service connection opinion was provided "assuming hypertension is a service-[connected] condition." 

As rationale for the opinions regarding the residual neurological condition, the VA examiner noted that the Veteran's first stroke occurred in 1999, well after the Veteran's service. The VA examiner further indicated that the locations of the Veteran's two strokes "are typical[ly] ... brought on by poorly controlled hypertension." While the VA examiner noted no evidence of poorly controlled hypertension at the time of the strokes, he indicated that "it could be assumed based on the location of the damage." In the January 2016 medical opinion, the VA examiner further indicated that "hypertension is the major risk factor for [the Veteran's] stroke." 

Regarding the claimed CAD, the VA examiner, in both September 2015 and January 2016, opined that the Veteran's CAD was less likely incurred in or caused by an in-service injury, event, or illness. The VA examiner indicated that the first indication of CAD occurred in 2008, well after the Veteran's service. The VA examiner explained that the Veteran's blood pressure was well-controlled by medication and he was receiving treatment from a cardiologist with no mention of CAD until February 2008. In September 2015, the VA examiner noted that even the moderately-high blood pressure readings that the Veteran was demonstrating with medication posed an elevated risk for CAD. In January 2016, the VA examiner noted that "hypertension is the major risk factor for [the Veteran's] heart disease." 

Given the above, the preponderance of the evidence is against a finding that the Veteran's hypertension manifested during, or is otherwise related to, his active service. The preponderance of the evidence is also against a finding that the Veteran experienced chronic symptoms of hypertension during service, continuous symptoms of hypertension since service, or a compensable manifestation of hypertension within one year of service separation. 

Evidence in favor of an in-service incurrence is found in the Veteran's statements in which he contends he experienced symptoms of hypertension (vertigo and dizziness) during service, for which he sought treatment, and that he was told during the service separation examination that his blood pressure was dangerously high. Evidence against a finding of an in-service incurrence is found in the VA examiner's opinions. The VA examiner opined that assuming the Veteran's contentions are accurate, his contentions do not arise to hypertension manifesting during service. As explained by the VA examiner, a diagnosis of hypertension requires a pattern of high blood pressure as many factors can temporarily raise an individual's blood pressure, including anxiety, recent exertion, recent tobacco use, and salty food intake. The VA examiner opined that this pattern of high blood pressure likely did not arise until the 1980s when he began to receive treatment, as reasonably implied by the private physician's January 2006 statement. 

The Veteran is competent to report symptoms that he perceives through his own senses. See Layno, 6 Vet. App. 465, 469. However, as the Veteran has attempted to establish a continuity of symptomatology or nexus through his own lay assertions, the Board finds that the etiology of hypertension falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Hypertension requires specialized training for a determination as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. Although the Veteran is competent to report having high blood pressure readings at any given time, he has not been shown competent to identify latent symptoms of hypertension, or relate symptoms, patent or latent, to a diagnosis of hypertension. The evidence does not show clinical documentation of hypertension until many years after service. Consequently, the Veteran's statements that attempt to establish continuity of symptomatology or relate hypertension to active service are of no probative value. 

Together, the September 2015 and January 2016 VA medical opinions provide evidence that weighs against the Veteran's claims. The VA examiner reviewed the claims file and provided medical opinions supported by well-reasoned rationale. The VA examiner's opinions are competent and probative medical evidence against the Veteran's claims. There are no conflicting competent medical opinions of record.

The preponderance of the evidence is also against findings that the Veteran's residual neurological condition and CAD manifested during, or are otherwise related to, his active service. The preponderance of the evidence is also against findings that the Veteran experienced chronic symptoms of a residual neurological condition or CAD during service, continuous symptoms since service, or compensable manifestations within one year of service separation. The evidence establishes that the Veteran's first stroke occurred in 1999 and resulted in residual neurological deficits, as did his second stroke in 2007. The evidence also establishes that the Veteran's CAD first manifested in 2008. Moreover, the Veteran has not contended that the residual neurological condition or his CAD are directly related to service, that symptoms have been continuous since service, or that symptoms manifested to a compensable degree within one year of service. 

Instead, the Veteran contends that his residual neurological condition and CAD are secondary to his hypertension. However, as the Board is denying service connection for hypertension, there is no legal basis for granting service connection for residuals of a stroke or CAD on a secondary theory of entitlement. Where service connection for the claimed primary disability has been denied, a veteran cannot establish entitlement to secondary service connection, pursuant to 38 C.F.R. § 3.310(a). Thus, there is no legal basis to grant the claims of service connection for residuals of a stroke and CAD as secondary to hypertension. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As the preponderance of the evidence demonstrates that the Veteran did not experience chronic symptoms in service, continuous symptoms since service, or compensable manifestations of the disabilities within one year of service separation, presumptive service connection for hypertension, residual neurological condition, or CAD may not be established. 38 C.F.R. §§ 3.303, 3.307, 3.309. Absent competent, credible, and probative evidence of a nexus between the Veteran's service and his current disabilities, the Board finds that the hypertension, residual neurological condition, and CAD are not etiologically related to service. See 38 U.S.C.A. 
§ 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

The preponderance of the evidence is against the claims of service connection, and the claims must be denied. Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for hypertension is denied. 

Service connection for residuals of a stroke is denied. 

Service connection for CAD is denied. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


